PER CURIAM.
The employer/carrier’s controvert of the claim for the February 1987 wage loss benefits was outside the 21-day limit set by Section 440.20(6). The appealed order, in which penalties were denied, failed to explicate the reason for such denial. We reverse such denial and remand with directions that the deputy either award penalties for the February benefits awarded or set forth the reasons for the denial thereof.
We have examined the other points raised by appellant and find them to be without merit.
Affirmed in part, reversed in part and remanded.
WENTWORTH, NIMMONS and MINER, JJ., concur.